       Case 1:20-cv-00092-DAD-BAM Document 49 Filed 11/02/20 Page 1 of 2



1
2
3
4                                    UNITED STATES DISTRICT COURT

5                                  EASTERN DISTRICT OF CALIFORNIA

6    BARBARA MACPHERSON-                               Case No. 1:20-cv-00092-DAD-BAM
     POMEROY,
7
                                                       ORDER REGARDING STIPULATED
                    Plaintiff,                         PROTECTIVE ORDER
8
            v.
9
     NORTH AMERICAN COMPANY FOR                        (Doc. No. 47.)
10   LIFE AND HEALTH INSURANCE, an
     Iowa corporation; and DOES 1 through
11   100,
12               Defendants.
     __________________________________
13   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE,
14
                    Counterclaim Plaintiff,
15
            v.
16
     BARBARA MACPHERSON-
17   POMEROY,
18               Counterclaim Defendant.
     __________________________________
19   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE,
20
                    Third-Party Plaintiff,
21
            v.
22
     MELANIE RODRIGUEZ and DEBANEE
23   MACHPERSON UDALL,
24                  Third-Party Defendants.
25
26          The Court adopts the stipulated protective order submitted by the parties on October 29, 2020.

27   (Doc. No. 47.) The parties are advised that pursuant to the Local Rules of the United States District

28   Court, Eastern District of California, any documents subject to this protective order to be filed under

                                                         1
       Case 1:20-cv-00092-DAD-BAM Document 49 Filed 11/02/20 Page 2 of 2



1    seal must be accompanied by a written request which complies with Local Rule 141 prior to sealing.

2    The party making a request to file documents under seal shall be required to show good cause for

3    documents attached to a non-dispositive motion or compelling reasons for documents attached to a

4    dispositive motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within

5    five (5) days of any approved document filed under seal, the party shall file a redacted copy of the

6    sealed document. The redactions shall be narrowly tailored to protect only the information that is

7    confidential or was deemed confidential.

8           Additionally, the parties shall consider resolving any dispute arising under this protective order

9    according to the Court’s informal discovery dispute procedures.

10   IT IS SO ORDERED.

11
        Dated:     November 2, 2020                           /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
